Case 8:19-cv-01189-AB-SK Document 18 Filed 07/28/20 Page 1 of 1 Page ID #:3600




                                                               JS-6

                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 MICHAEL LUCERO,                      CASE NO. ɹ:19-cv-01189-AB (SK)
                   Petitioner,
                                      JUDGMENT
             v.
 ROSEMARY NDOH, Warden,
                   Respondent.



      Pursuant to the Order Accepting Report and Recommendation to
Deny Habeas Petition, IT IS ADJUDGED that the petition for writ of
habeas corpus is denied and this action is dismissed with prejudice.




DATED: July 28, 2020
                                         HON. ANDRE BIROTTE JR.
                                         U.S. DISTRICT JUDGE
